IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BALTIC BEHEER B.V. & D. van URK,
as owner of the M/V BALTIC,

Plaintiff,
Vv.
IN ADMIRALTY
CAC MARITIME, INC.,

Defendant.

i ee a

 

VERIFIED COMPLAINT UNDER RULE B OF THE
SUPPLEMENTAL RULES APPLICABLE TO ADMIRALTY

EXHIBIT C

CASE NO. 1:20-ev- [OX
Campbell Johnston Clark

 

BY EMAIL: chartering@atlapacpanama.com, atlapacpanama@gmail.com
CAC Maritime

C/o Atlantic-Pacific Chartering Ltd
Our Ref: 02594/003

9 August 2019
Dear Sirs

MV BALTIC - C/P dd 24 June 2019
We are London solicitors instructed by Owners of the MV BALTIC (“Vessel”).

The Vessel was let to CAC Maritime (“Charterers’’) by a fixture recap dated 24 June 2019
(“C/P”’).

The Vessel was delivered to Charterers at Tampico, Mexico on 7 August 2019,

The C/P was based on Owners’ NYPE form charterparty. That provides at clause 11 for hire to be
paid 15 days in advance on the due date, being the day of her delivery (per clause 10). The due
date for the first hire payment was therefore 7 August 2019 and an invoice was also provided to
Charterers on 7 August for the amount of USD101,250.

In breach of Charterers’ obligation under the C/P and/or repudiatory and/or renunciatory breach
at common law, the first hire instalment has not been received into Owners’ stipulated bank
account in accordance with the terms of clauses 10 and/or 11 of the C/P.

Pursuant to clause 11(b) of the C/P, Owners hereby give Charterers written notice that payment is
overdue and must be received within 2 clear banking days from the date of this notice and by no
later than close of banking in Denmark (the place for payment under the C/P) on Tuesday 13
August 2019.

Kindly note that UNLESS payment of the sum of USD101,250 is received by Owners within 2
clear banking days from the date of this notice then, pursuant to clause 11 of the C/P, Owners will
withdraw the Vessel from the service of Charterers and/or accept Charterers’
repudiation/renunciation in failing to make payment of hire or to withhold performance of Vessel
until payment is made (and hire will continue to accrue in the latter event).

Any such withdrawal or withholding of service will be without prejudice to any rights and/or
claims that Owners have against Charterers under the C/P and/or at law, including the right to

 

59 Mansell Street, London, E1 8AN, Tel: +44 (0) 207 855 9669, Fax: +44 (0) 207 855 9666

Campbell Johnston Clark Limited is registered in England and Wales with Company registration number 8431508 and is authorised and
regulated by the Solicitors Regulation Authority. Its registered office is at 59 Mansell Street, London, El] 8AN. SRA Number 596892.

London ¢ Newcastle * Singapore
www.cjclaw.com
-2-
treat Charterers’ failure to pay as a repudiatory and/or renunciatory breach and/or a breach of
condition of the C/P.

Yours faithfully

Capbel foe (duh

Campbell Johnston Clark Limited
